COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ADOLFO ALVAREZ-TARANGO,                         §                No. 08-20-00103-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                143rd District Court

  THE STATE OF TEXAS,                             §              of Ward County, Texas

                        State.                    §             (TC# 15-09-05653-CRW)

                                                  §
                                              ORDER

        The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.
Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1
volume of the Clerk’s Record and 1 volume of the Reporter’s Record, via US mail, to the Warden
of the Lopez Unit, 1203 El Cibolo Rd., Edinburg, TX, 78542, for use by the Appellant Adolfo
Alvarez-Tarango, (TDCJ #2314366). The Warden or designated custodian of records shall make
this record available to the appellant for purposes of preparing his appellate brief. Appellant’s Pro
Se brief shall be due in this office on or before December 19, 2020. The hard copy of this record
does not need to be returned to this Court.
       IT IS SO ORDERED this 4th day of November, 2020.

                                              PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.